Citation Nr: 0605169	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged valid military service from January 
1944 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision letter 
issued by the VA Regional Office (RO) in Manila, the Republic 
of the Philippines.  That decision determined that the 
appellant did not have the required military service to be 
eligible for VA benefits. 


FINDING OF FACT

The appellant has provided no valid documentation verifying 
that he had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits. 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2005).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2005).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2005).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2005).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2005).

In this case, pursuant to the appellant's claim for service 
connection for several disorders, the RO contacted the United 
States Army for verification of his claimed service dates, 
from January 1944 to December 1946.  In August and September 
2003, the service department certified that the appellant had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

As verification of his claim for veteran status, the 
appellant has submitted several documents including documents 
from the Philippine Armed Forces, and medical statements 
indicating injury during service.  However, under the 
provisions of 38 C.F.R. § 3.203, the only valid evidence of 
service are documents issued by a United States service 
department.  A determination by the service department to 
this effect is binding on VA.  See generally Spencer v West, 
13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board notes that the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) appear to apply in this 
case.  38 U.S.C.A. § 5100 et seq. (West 2002), Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b)(1) (2005); see 
38 U.S.C.A. § 5103A(g) (West 2002).  The appellant was fully 
notified of the evidence needed to show valid service in the 
January 2004 statement of the case (SOC), including the fact 
that proof of military service may be shown by a valid 
service document submitted by the appellant without 
verification from the service department, and that Philippine 
Army documents were not adequate for purposes of showing 
qualifying service.  

VCAA also redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In this case, because of the lack of 
veteran status, the Board finds that the duty to assist 
provisions of VCAA do not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


